index number cc dom p si 6--plr dec in re late binding contract election legend taxpayer company d1 d2 d d3 u d4 o dear this letter responds to your request dated date submitted on behalf of taxpayer requesting an extension of time to make a binding contract election under sec_1_197-1t of the temporary income_tax regulations taxpayer acquired company on d3 pursuant to a contract entered into on dl valid binding contract election on its tax_return for the taxable_year ended d4 for its acquisition of company taxpayer did not make a and modified on d2 generally if a taxpayer acquires property pursuant to a written binding contract in effect on august times thereafter before the acquisition and makes the binding contract election with respect to the contract then the law in effect prior to the enactment of the omnibus_budget_reconciliation_act_of_1993 will apply to all property acquired pursuant to the contract sec_1_197-1t i and at all sec_1_197-1t i provides that the binding contract election must be made by the due_date including extensions of of the electing taxpayer's federal_income_tax return for time the election_year if however the taxpayer's federal_income_tax return for the election_year is filed before date the election may be made by amending that return no later than september term election_year means the taxable_year that includes sec_1_197-1t provides that the of plr-114320-99 date sec_1_197-1t ii provides that the binding contract election is made by attaching the election statement described in sec_1_197-1t to the taxpayer's original or amended income_tax return for the election_year 1t d satisfy the requirements of sec_1_197-1t is not valid iii provides that an attempted election that does not sec_1 sec_1_197-1t provides that for an election under sec_1_197-1t to be valid the electing taxpayer must file with its federal_income_tax return for the election_year a written election statement as an attachment to form_4562 depreciation and amortization that satisfies the requirements of sec_1 1t e election statement to the statistics branch qam s irs ogden service_center attn chief statistics branch p o box ogden ut the electing taxpayer must also forward a copy of the sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides extensions of time for requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a based solely on the facts and the representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time for making the binding contract election under sec_1_197-1t until days following the date of this letter election with its amended federal_income_tax return for its taxable_year ended on d4 and must comply with all the taxpayer must file the of oo plr-114320-99 l requirements of sec_1_197-1t of this letter along with a copy of the election should be sent to the district_director a copy is enclosed for that purpose ii and e in addition a copy except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above we express no opinion concerning whether the contract to acquire company was binding on august thereafter before the acquisition and at all times specifically this ruling is directed only to the taxpayer who requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited as precedent we are sending a copy of this letter to the district_director power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives in accordance with the district sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
